October 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 HENRY RICHARD BULLOCK, JR., Appellant

NO. 14-14-00304-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This court today heard a motion for rehearing filed by appellant, Henry
Richard Bullock, Jr. We order the motion be denied, and that the court’s former
judgment of July 9, 2015, be vacated, set aside, and annulled. We further order
this court’s Memorandum Opinion of July 9, 2015, withdrawn.

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.